      6:20-cv-00423-JFH Document 113 Filed in ED/OK on 07/26/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,

               Plaintiff,

 v.                                                         Case No. 20-cv-423-JFH

 JEFFREY LOWE, LAUREN LOWE,
 GREATER WYNNEWOOD EXOTIC
 ANIMAL PARK, LLC, and TIGER KING,
 LLC,

               Defendants.

                                            ORDER

       Before the Court are two Motions to Withdraw as Counsel of Record for Defendants [Dkt.

No. 77; Dkt. No. 102] and one Notice of Non-Representation [Dkt. No. 112], each filed by Daniel

J. Card (“Mr. Card”), counsel for Defendants Jeffrey Lowe, Lauren Lowe, Greater Wynnewood

Exotic Animal Park, LLC, and Tiger King, LLC (collectively, “Defendants”).

                                    I.     BACKGROUND

       On March 17, 2021, Mr. Card filed his first Motion to Withdraw as Counsel of Record for

Defendants. Dkt. No. 77. The entirety of counsel’s stated reason for seeking withdrawal was the

two-word phrase “health reasons.” Id. at ¶ 2. Plaintiff United States of America (“United States”)

filed a response noting: no other attorney had entered an appearance on behalf of Defendants; Mr.

Card’s motion did not mention substitute counsel or a timeframe by which new counsel would

appear; Defendants had a history of delay in obtaining new counsel in other litigation; and the

United States’ claims were time-sensitive. Dkt. No. 81. The United States also cited a Western

District of Oklahoma case where another Jeffrey Lowe-owned entity failed to obtain counsel for

more than two and a half years after the district court granted a motion to withdraw and ordered

the entity to have new counsel enter an appearance within thirty days. See Big Cat Rescue Corp.


                                                1
     6:20-cv-00423-JFH Document 113 Filed in ED/OK on 07/26/21 Page 2 of 7




v. G.W. Exotic Animal Mem’l Found., No. CIV-14-377-SLP (W.D. Okla.). On March 30, 2021,

the Court entered a minute order denying without prejudice Mr. Card’s Motion to Withdraw and

noting that it would entertain such a motion upon the entry of appearance of new counsel for

Defendants. Dkt. No. 82.

       On June 11, 2021, Mr. Card filed his second Motion to Withdraw as Counsel of Record for

Defendants. Dkt. No. 102. Counsel’s stated reasons for seeking withdrawal were, first, that “a

conflict has arisen among the multiple clients/Defendants and attorney such that continued

representation is impossible without violating ethical rules,” and second, that withdrawal was

necessary “for all reasons enumerated by [Oklahoma Rule of Professional Conduct] 1.16(b)(1)-

(6), the precise nature of which cannot be divulged upon counsel from the OBA.” Id. at ¶¶ 3-4.

The United States filed a response re-urging similar arguments as before. Dkt. No. 107. Mr. Card

filed a one-paragraph reply, claiming, “Counsel has a conflict. The undersigned cannot be any

clearer than that and still comply with Rule 1.6.” Dkt. No. 109. On July 13, 2021, the Court

entered a minute order denying without prejudice Mr. Card’s second Motion to Withdraw and

noting that it would entertain such a motion upon the entry of appearance of new counsel for

Defendants. Dkt. No. 110. The same day, the Court set an in-person show cause hearing for

September 16, 2021 regarding two filings from the United States: a Notice of Defendants’

Continued Noncompliance and a Motion for Costs. Dkt. No. 111.

       The day after the Court denied without prejudice his second withdrawal motion, Mr. Card

filed a “Notice of Non-Representation.” Dkt. No. 112. Mr. Card claimed his health issues “do[]

not seem relevant to the Court whatsoever;” it “was absolutely evident that [he] could not continue

to represent the Defendants; he has “a conflict no reasonable person could deny” with his clients;

he “clearly stated [that] it was and remains to be impossible for [him] to represent the Defendants




                                                2
     6:20-cv-00423-JFH Document 113 Filed in ED/OK on 07/26/21 Page 3 of 7




and stay in compliance with the Oklahoma Rules of Professional Responsibility;” there is a

“plethora of reasons” for him to withdraw that “he cannot explicitly state;” the Court “gave counsel

a choice [to] do as I say or breach your ethical duties;” and that “if the Court demands he show up

to a Show Cause hearing to say nothing (which is inevitable), then he will. But counsel is not

advocating for anyone.” Id. at 1-2 (emphasis in original).

                                        II.    AUTHORITY

       Oklahoma Rule of Professional Conduct 1.6, Confidentiality of Information, states in

pertinent part:

                  (a) A lawyer shall not reveal information relating to the
                  representation of a client unless the client gives informed consent,
                  the disclosure is impliedly authorized in order to carry out the
                  representation or the disclosure is permitted by paragraph (b).
                  (b) A lawyer may reveal information relating to representation of a
                  client to the extent the lawyer reasonably believes necessary . . .
                     (4) to secure legal advice about the lawyer's compliance with
                     these Rules;
                     (5) to establish a claim or defense on behalf of the lawyer in a
                     controversy between the lawyer and the client, to establish a
                     defense to a criminal charge or civil claim against the lawyer
                     based upon conduct in which the client was involved, or to
                     respond to allegations in any proceeding concerning the lawyer's
                     representation of the client; or
                     (6) as permitted or required to comply with these Rules, other
                     law or a court order.
                     ...
                     Comment 14: Paragraph (b) permits disclosure only to the extent
                     the lawyer reasonably believes the disclosure is necessary to
                     accomplish one of the purposes specified . . . . If the disclosure
                     will be made in connection with a judicial proceeding, the
                     disclosure should be made in a manner that limits access to the
                     information to the tribunal or other persons having a need to
                     know it and appropriate protective orders or other arrangements
                     should be sought by the lawyer to the fullest extent practicable.
5 O.S. App. 3-A Rule 1.6.



                                                   3
     6:20-cv-00423-JFH Document 113 Filed in ED/OK on 07/26/21 Page 4 of 7




        Oklahoma Rule of Professional Conduct 1.16, Declining or Terminating Representation,

states in pertinent part:

                (a) Except as stated in paragraph (c), a lawyer shall not represent a
                client or, where representation has commenced, shall withdraw from
                the representation of a client if:
                    (1) the representation will result in violation of the Rules of
                    Professional Conduct or other law;
                    (2) the lawyer's physical or mental condition materially impairs
                    the lawyer's ability to represent the client; or
                    (3) the lawyer is discharged.
                (b) Except as stated in paragraph (c), a lawyer may withdraw from
                representing a client if:
                    (1) withdrawal can be accomplished without material adverse
                    effect on the interests of the client;
                    (2) the client persists in a course of action involving the lawyer's
                    services that the lawyer reasonably believes is criminal or
                    fraudulent;
                    (3) the client has used the lawyer's services to perpetrate a crime
                    or fraud;
                    (4) the client insists upon taking action that the lawyer considers
                    repugnant or with which the lawyer has a fundamental
                    disagreement;
                    (5) the client fails substantially to fulfill an obligation to the
                    lawyer regarding the lawyer's services and has been given
                    reasonable warning that the lawyer will withdraw unless the
                    obligation is fulfilled;
                    (6) the representation will result in an unreasonable financial
                    burden on the lawyer or has been rendered unreasonably
                    difficult by the client; or
                    (7) other good cause for withdrawal exists.
                (c) A lawyer must comply with applicable law requiring notice to or
                permission of a tribunal when terminating a representation. When
                ordered to do so by a tribunal, a lawyer shall continue representation
                notwithstanding good cause for terminating the representation.
5 O.S. App. 3-A Rule 1.16.




                                                    4
        6:20-cv-00423-JFH Document 113 Filed in ED/OK on 07/26/21 Page 5 of 7




                                         III.    DISCUSSION

          The Court finds it relevant first to quote the record it made during the parties’ first

appearance before it:

                  THE COURT: We're here for a status conference this morning to
                  discuss a number of things.
                  Let me start out by talking about the rules of professional
                  responsibility. Citing the preamble to Title 5 of Oklahoma Statute
                  Annotated, appendix three, rules of professional responsibility: A
                  lawyer should demonstrate respect for the legal system and for those
                  who serve it, including judges and other lawyers and public officials.
                  I never thought that I would start a hearing citing the rules of
                  professional responsibility. Professionalism does not mean one has
                  to compromise one's client's meritorious positions. Acting without
                  professionalism does not serve a client's interest. It certainly does
                  not serve the bar and it does not serve the interest of justice. It also
                  does not serve the Court, and the Court does not appreciate actions
                  in communications that lack professionalism.
                  Are there any counsel on the line that have any questions regarding
                  the Court's position on professionalism?
Dkt. No. 50 at 4. Mr. Card’s recent filing makes clear that he is not concerned with the Court’s

message. 1

          First, Mr. Card claims that his health problems did “not seem relevant to the Court

whatsoever.” Dkt. No. 112 at ¶ 1. Mr. Card did not put his health at issue such that the Court

could properly or accurately evaluate its impact on his representation of his clients. The entirety

of the record regarding Mr. Card’s status is one sentence: “Counsel seeks to withdraw for health

reasons.” Dkt. No. 77 at ¶ 2. This bland representation does not provide sufficient factual

explanation for the Court to render an assessment.

          Second, Mr. Card’s reasons for seeking withdrawal are by no means “absolutely evident”

or “clearly stated” to the Court. Dkt. No. 112 (emphasis in original). Mr. Card gives no description



1
    Mr. Card’s lack of professionalism in this case is beginning to look like a pattern.


                                                     5
     6:20-cv-00423-JFH Document 113 Filed in ED/OK on 07/26/21 Page 6 of 7




of this “plethora” [Dkt. No. 112 (emphasis in original)] beyond that “a conflict has arisen” and

that “continued representation is impossible without violating ethical rules” [Dkt. No. 102]. This

is another bland representation which does not provide sufficient factual explanation for the Court

to render an assessment.

       The Court is cognizant of Mr. Card’s duty of confidentiality toward his clients under Rule

1.6 However, Rule 1.6(b) makes clear that disclosure of confidential information is permitted

when a controversy between the lawyer and the client arises or where disclosure is required by a

tribunal. At no time has Mr. Card sought to file an ex parte motion, convene a sealed hearing, or

produce information for in camera review regarding the perceived conflicts he has with his clients.

He has provided the Court with nothing of substance to evaluate his claim of ethical conflict. The

various other interests in this case deserve more.

       Third, Mr. Card has apparently shared information with the OBA ethics counsel which he

has not bothered to share with the Court. He claims the ethics counsel “certainly doesn’t” deny

that a conflict exists. Dkt. No. 112 at ¶ 2. Again, Mr. Card supplies the Court with nothing to

assess his claim, the OBA’s conclusion, or the facts underlying them. 2

       Fourth, Mr. Card’s characterization of the Court’s minute orders denying without prejudice

his withdrawal motions are not based in fact. Mr. Card ignores the Court’s statements that it would

entertain his motions upon entry of new counsel for Defendants. Dkt. No. 82; Dkt. No. 110. The

concern as to how Defendants will be represented in this lawsuit is not trivial—particularly since

two Defendants are entities which cannot represent themselves pro se. See Harrison v. Wahatoyas,




2
   The Court notes that the OBA ethics counsel provides informal oral and written advisory
opinions. See Tips from the OBA Ethics Counsel, Oklahoma Bar Association (last visited July
23, 2021), https://www.okbar.org/ec/. Mr. Card does not specify whether he received an oral or a
written opinion from the OBA, or whether he received an advisory opinion at all.


                                                 6
     6:20-cv-00423-JFH Document 113 Filed in ED/OK on 07/26/21 Page 7 of 7




L.L.C., 252 F.3d 552, 556-57 (10th Cir. 2001) (“As a general matter, a corporation or other

business entity can only appear in court through an attorney and not through a non-attorney

corporate officer appearing pro se.”).

       Fifth, Mr. Card’s citations to Rule 1.16(a) and (b) ignore their preamble—"Except as stated

in paragraph (c)”—and the subsection that directly follows it: “A lawyer must comply with

applicable law requiring notice to or permission of a tribunal when terminating a representation.

When ordered to do so by a tribunal, a lawyer shall continue representation notwithstanding good

cause for terminating the representation.” 5 O.S. App. 3-A Rule 1.16(c).

                                           CONCLUSION

       IT IS HEREBY ORDERED that counsel for Defendants, Daniel J. Card, shall appear at

the in-person September 16, 2021 show cause hearing. At the hearing, the Court will provide Mr.

Card the opportunity to re-urge his motion to withdraw with sufficient factual basis and detail for

the Court to make a reasonable assessment of the proper basis for withdrawal. 3

       Dated this 26th day of July 2021.



                                              ____________________________________
                                              JOHN F. HEIL, III
                                              UNITED STATES DISTRICT JUDGE




3
   When provided a proper foundation and upon request, the Court will allow Mr. Card the
opportunity to provide the bases for his motion ex parte and/or under sealed record to the extent
he wishes to address any health or conflict issues.


                                                7
